United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1463
                                    ___________

Rochelle Hubbard,                        *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
United Parcel Service,                   *
                                         *      [TO BE PUBLISHED]
      Defendant - Appellee.              *
                                    ___________

                               Submitted: November 10, 1999

                                   Filed: January 7, 2000
                                    ___________

Before McMILLIAN, BEAM, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Rochelle Hubbard formerly worked for United Parcel Service (“UPS”) as a
package bagger and sorter. In September 1996, Hubbard filed this action against UPS,
alleging co-worker sexual harassment violating Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 2000e et seq., and the Missouri Human Rights Act, Mo. Rev. Stat.
§§ 213.010 et seq., and other claims. After a trial, the jury resolved Hubbard’s other
claims in UPS’s favor but awarded her $6,407.50 on her claim of sexual harassment.
The district court1 granted UPS judgment as a matter of law on three alternative
grounds -- Hubbard failed to show that (i) the co-worker’s offensive conduct was based
on sex, (ii) the harassment was sufficiently severe and pervasive, and (iii) UPS knew
of the harassment and failed to take prompt and appropriate remedial action to correct
it. Hubbard appeals. After careful review of the trial record, we agree with the district
court that UPS took prompt and appropriate remedial action as a matter of law.
Therefore, we affirm.

       Hubbard testified that she was a victim of persistent offensive behavior by co-
worker Donald Dallas. Her first problem was Dallas’s penchant for throwing plastic
tags at his fellow workers in the package sort area. One night, Dallas threw a tag that
struck Hubbard hard enough to leave a mark on her leg. A UPS supervisor saw Dallas
throw the tag and criticized him. UPS entered a disciplinary notation on Dallas’s
personnel record, and no further tag throwing occurred. Later that month, Hubbard
complained that Dallas had thrown a shipping envelope that struck Hubbard in the face.
Her supervisor spoke with Dallas, admonished him to handle packages appropriately,
but did not note the incident on his personnel record.

       Shortly thereafter, Dallas pulled out the waist band of his pants in front of
Hubbard and a male co-worker. When Hubbard objected, Dallas did it again, exposing
himself with the comment that he had nothing to hide. The next day, Hubbard
complained about this indecent conduct. She met with a UPS Human Resources
Department supervisor and detailed all of Dallas’s offensive behavior, beginning with
the tag throwing and ending with his latest indecency. Hubbard also said she did not
want Dallas to lose his job. UPS supervisors promptly met with Dallas, explained
UPS’s sexual harassment policy, and warned him about harassing behavior. UPS
transferred Hubbard to a work area at the opposite end of the 50,000 square foot


      1
       The HONORABLE CHARLES A. SHAW, United States District Judge for the
Eastern District of Missouri.

                                          -2-
facility, noted Hubbard’s allegations in his personnel record, and warned him that
further harassment or retaliation against Hubbard would result in his termination.
Hubbard testified she was satisfied with these remedial actions. When she later filed
a grievance because Dallas had entered her work area on his way to the restroom and
given her “dirty looks,” Hubbard was offered a job in another part of the building,
which she declined. Dallas accepted the position, and Hubbard made no further
complaints about Dallas.

        “Sexual harassment by a co-employee is not a violation of Title VII unless an
employer knew or should have known of the harassment and failed to take immediate
and appropriate corrective action.” Barrett v. Omaha Nat’l Bank, 726 F.2d 424, 427
(8th Cir. 1984); see Zirpel v. Toshiba America Info. Systems, Inc., 111 F.3d 80, 81 (8th
Cir. 1997). When Hubbard first complained that Dallas had engaged in sexually
offensive conduct, UPS took immediate remedial action that Hubbard agreed was
appropriate, transferring Dallas to a distant work area, reinforcing the company’s
sexual harassment policy with him, noting Hubbard’s complaint in his permanent
employee record, and warning him that further harassment or retaliation would result
in his termination. The punishment suited Dallas’s misconduct, and no further sexually
offensive conduct occurred.

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-